
	

115 SRES 76 ATS: Expressing support for the designation of March 21, 2017, as “National Rosie the Riveter Day”.
U.S. Senate
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 76
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2017
			Mr. Casey (for himself, Mr. Isakson, Mrs. Capito, Mr. Coons, Mrs. Shaheen, Mrs. Feinstein, and Mr. Manchin) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		March 15, 2017Committee discharged; considered and agreed toRESOLUTION
		Expressing support for the designation of March 21, 2017, as National Rosie the Riveter Day.
	
	
 Whereas National Rosie the Riveter Day is a collective national effort to raise awareness of the 16,000,000 women who worked during World War II;
 Whereas the people of the United States have chosen to honor women workers who contributed from the home front during World War II;
 Whereas those women left their homes to work or volunteer full-time in factories, farms, shipyards, airplane factories, banks, and other institutions in support of the Armed Forces overseas;
 Whereas those women worked with the United Service Organizations and the American Red Cross, drove trucks, riveted airplane parts, collected critical materials, rolled bandages, and served on rationing boards;
 Whereas it is fitting and proper to recognize and preserve the history and legacy of working women, including volunteer women, during World War II to promote cooperation and fellowship among those women and their descendants;
 Whereas those women and their descendants wish to further the advancement of patriotic ideas, excellence in the workplace, and loyalty to the United States; and
 Whereas March 21, 2017, during Women’s History Month, is an appropriate day to designate as National Rosie the Riveter Day: Now, therefore, be it
		
	
 That the Senate— (1)supports the designation of March 21, 2017, as National Rosie the Riveter Day; and
 (2)acknowledges the important role played by women during World War II.  